Citation Nr: 0330655	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  02-08 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an initial compensable disability evaluation 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from December 1959 to March 
1962.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Paul, Minnesota (RO) which granted service connection for 
bilateral hearing loss.  A noncompensable disability 
evaluation was assigned for the veteran's hearing loss, 
effective August 2001. 


REMAND

The veteran essentially contends that the disability 
evaluation assigned for his bilateral hearing loss does not 
accurately reflect the severity of that disability.  A 
review of the record leads the Board to conclude that 
additional development is needed in this case before 
proceeding with appellate disposition, as the record does 
not contain sufficient development to make a decision on the 
veteran's claim at this time.

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(2003).  The VCAA applies to all pending claims for VA 
benefits, and provides that the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate his or her claim for benefits.  Changes 
potentially relevant to the veteran's appeal include the 
establishment of specific procedures for advising the 
claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status 
of those efforts, and an enhanced requirement to provide a 
VA medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  

A review of the claims file does not reflect that the 
veteran was properly advised of the changes brought about by 
the VCAA, 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107.  The 
Board acknowledges that the veteran was provided with a 
letter notifying him of the responsibilities of the VA with 
regard to a claim of entitlement to service connection for 
bilateral hearing loss in November 2001.  However, the Board 
observes that the provisions of the VCAA with regard to a 
claim for service connection are distinct from those for a 
claim for an increased disability evaluation.  In short, 
notification of the regulations, without a discussion of the 
necessary evidence to be obtained with regard to the 
specific issue before the Board, is insufficient for 
purposes of compliance with the VCAA, as recent decisions by 
the U.S. Court of Appeals for Veterans Claims (Court) have 
mandated that VA ensure strict compliance with the 
provisions of the VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The Court has indicated that the VA must 
satisfy its duty to notify the veteran as to what is needed 
to substantiate his claim and its duty to notify the veteran 
of VA's responsibilities in assisting the veteran in the 
development of his claim of entitlement to an initial 
compensable disability evaluation for bilateral hearing 
loss.  As such, the veteran's claim was certified to the 
Board without the veteran being given appropriate notice of 
his rights and responsibilities and VA's responsibilities 
under the VCAA with regard to his claim of entitlement to an 
initial compensable disability evaluation for bilateral 
hearing loss.  However, the Board cannot correct this 
deficiency.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

While in theory the Board has the authority to consider law 
not considered by the RO, a recent case from the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated a portion of a VA regulation the Board 
utilized to notify a claimant of the VCAA pursuant to 
38 U.S.C.A. § 5103.  See Disabled American Veterans, et. al. 
v. Secretary of Veterans Affairs, supra.  In that case, the 
Federal Circuit held that 38 C.F.R. § 19.9(a)(2)(ii), which 
required the Board to provide the notice required by 
38 U.S.C.A. § 5103(a) and provide a claimant not less than 
30 days to respond to the notice, was invalid because it was 
contrary to 38 U.S.C.A. § 5103(b), which provided a claimant 
one year to submit evidence.  Therefore, at this point in 
time, the Board cannot provide notice to the veteran of the 
provisions of the VCAA.  

In addition, the Board notes that, in a decision promulgated 
on September 23, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs. No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) 
invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b) (1) as inconsistent with 38 U.S.C.A. 
§ 5103(b)(1).  The Federal Circuit made a conclusion similar 
to the one reached in Disabled American Veterans, supra 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Federal Circuit found that the 30-day period provided in 
38 C.F.R. § 3.159(b)(1) to respond to the VCAA duty to 
notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-
year period provided for response.  Since this case is being 
returned to the RO in order to inform the veteran of the 
information or evidence necessary to substantiate his claim 
and which evidence the VA would seek to provide and which 
evidence the veteran was to provide, the RO will be able to 
provide notice consistent with this recent Federal Circuit 
Court case, including informing the veteran that a full year 
is allowed to respond to a VCAA notice.   

Therefore, notwithstanding the efforts undertaken to prepare 
this claim for appellate review, the Board finds that a 
remand is in order.  The Board will remand the claim to 
ensure full and complete compliance with the enhanced duty-
to-notify and duty-to-assist provisions enacted by the VCAA.  

Moreover, the Board finds that it would be helpful in this 
case to afford the veteran an additional VA examination.  
The Board observes that the veteran was afforded VA 
examinations in February 2002 in connection with his claim 
for service connection of his bilateral hearing loss, and 
that report of those examinations are associated with the 
veteran's claims file.  Nevertheless, the veteran claims 
that the audiological evaluation contained in the 
examination reports does not accurately reflect the severity 
of his bilateral hearing loss, and that he was "guessing" 
during the examination.  As such, the Board finds that the 
veteran should be afforded an audiological examination to 
clarify the severity of the veteran's bilateral hearing 
loss.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c) (VA 
has an affirmative duty to obtain an examination of the 
claimant at Department health-care facilities if the 
evidence of record does not contain adequate evidence to 
decide a claim).

Therefore, it is the Board's opinion that in order to give 
the veteran every consideration with respect to the current 
appeal and to ensure due process, further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed 
under 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West 2002), including written 
notice of the evidence, if any, the 
veteran is expected to provide in 
support of his claim and the evidence, 
if any, that the RO will obtain for him.  
See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Any notice given, or 
action taken thereafter, must comply 
with the holdings of Disabled American 
Veterans v. Secretary of Veterans 
Affairs, supra and Paralyzed Veterans of 
America v. Secretary of Veterans 
Affairs, supra.  

In particular, the RO is requested to 
send the veteran notice of the 
provisions of the VCAA, the kind of 
information and evidence needed from 
him, and what he could do to help his 
claim, as well as his and the VA's 
responsibilities in obtaining evidence.  
He should be given an opportunity to 
supply additional information, evidence, 
and/or argument and to identify 
additional evidence for VA to obtain 
regarding the veteran's claim of 
entitlement to an initial compensable 
disability evaluation for bilateral 
hearing loss.  The RO should then obtain 
any referenced records.  All new 
evidence and/or arguments must be 
associated with the veteran's claims 
folder.

2.  The veteran should be afforded a VA  
audiological examination, including an 
audiogram and Maryland CNC speech 
recognition test, to determine the 
nature and severity of his bilateral 
hearing loss.  The examiner is requested 
to review all pertinent records 
associated with the claims file, 
including the veteran's service records.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  
The examiner is requested to report 
complaints and clinical findings in 
detail, including pure-tone threshold 
averages and speech discrimination 
scores.  The basis for the examiner's 
opinion should be fully explained with 
reference to pertinent evidence in the 
record. 

3.  The RO should review the veteran's 
claim in light of all evidence 
associated with the claims file 
subsequent to the transfer of the claims 
file to the Board.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




